

117 HRES 445 IH: Condemning all violence and human rights abuses in Ethiopia, and calling on the Government of Ethiopia and the Government of the State of Eritrea to remove all Eritrean troops from Ethiopia, and for all belligerents in the conflict, including the Ethiopian National Defense Forces, the Tigray People’s Liberation Front, and Amhara regional forces, and other armed groups to cease all hostilities, protect human rights, allow unfettered humanitarian access, and cooperate with independent investigations of credible atrocity allegations.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 445IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Bass (for herself, Mr. Smith of New Jersey, Mr. Meeks, and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning all violence and human rights abuses in Ethiopia, and calling on the Government of Ethiopia and the Government of the State of Eritrea to remove all Eritrean troops from Ethiopia, and for all belligerents in the conflict, including the Ethiopian National Defense Forces, the Tigray People’s Liberation Front, and Amhara regional forces, and other armed groups to cease all hostilities, protect human rights, allow unfettered humanitarian access, and cooperate with independent investigations of credible atrocity allegations.Whereas the United States and the Federal Democratic Republic of Ethiopia share an important relationship and more than a century of diplomatic relations;Whereas Ethiopia is the second most populous country in Africa and plays a key role in advancing security and stability across sub-Saharan Africa, and is a key contributor of uniformed personnel to United Nations peacekeeping missions and to the African Union Mission to Somalia;Whereas Ethiopia has been beset for nearly a decade by multiple human rights and humanitarian challenges, including targeted ethnic violence, intercommunal conflict, natural disasters, and political unrest;Whereas tensions between Prime Minister Abiy Ahmed’s Prosperity Party and the Tigray People’s Liberation Front (TPLF), which was part of the ruling coalition in Ethiopia until late 2019, escalated when the TPLF held elections in the Tigray Region of Ethiopia on September 9, 2020, despite the Federal Government of Ethiopia postponing the 2020 general elections due to the COVID–19 pandemic; Whereas the TPLF rejected the postponement of general elections and considered the extension of the term of the Federal Government to be unconstitutional, and the Federal Government subsequently deemed the Tigray regional elections illegitimate;Whereas Ethiopia is undergoing a fragile political transition, with the postponed 2020 general elections originally rescheduled for June 2021, except in the Tigray Region, where elections have yet to be scheduled, and with delayed voter registration processes in multiple regions;Whereas, in the early hours of November 4, 2020, Prime Minister Abiy Ahmed ordered a military offensive in response to an attack by the TPLF on the Northern Command of the Ethiopian National Defense Forces (ENDF), which evolved into an armed conflict between the ENDF and allied forces on one side, eventually including Eritrean forces, and the TPLF on the other side;Whereas Prime Minister Abiy Ahmed rejected requests to engage in talks with the TPLF during a meeting in Addis Ababa with former Liberian President Ellen Johnson Sirleaf, former Mozambique President Joaquim Chissano, and former South African President Kgalema Motlanthe, three special envoys appointed by President Cyril Ramaphosa of South Africa, the then-African Union Chairman in November 2020, to mediate in the conflict and broker a solution to the crisis;Whereas, on November 28, 2020, the Government of Ethiopia claimed victory in the conflict after taking Mekelle, the capital city of the Tigray Region, with Prime Minister Abiy announcing that his forces had completed and ceased the military operations and would shift focus to rebuilding the region and providing humanitarian assistance while Federal police apprehend leaders of the TPLF;Whereas clashes have continued in the Tigray Region, and Ethiopian soldiers, Eritrean forces, and other armed groups have pursued prominent TPLF leaders, notably killing former Minister of Foreign Affairs of Ethiopia Seyoum Mesfin as part of a stabilizing mission [to] bring to justice [the] perpetrators;Whereas the conflict in the Tigray Region has forced more than 63,000 Ethiopians to seek refuge in Sudan, has displaced more than 1,000,000 people internally, and has caused severe shortages of food, water, medical facilities and supplies, and other necessary goods for those who remain in the region;Whereas during the first few weeks of the conflict, there was a complete shutdown of electricity, banking, internet, and telephone services throughout the Tigray Region by the Government of Ethiopia, with government reports of TPLF forces also destroying communications infrastructure, and subsequent service restorations have been limited;Whereas in addition to the shutdown of telephone and internet services, which has severely limited the flow of information on the conflict and the humanitarian situation, journalists have been restricted from accessing much of the Tigray Region, several journalists have been arrested and harassed in connection to their coverage of the conflict, and one journalist working for the Tigray Mass Media Agency was killed;Whereas although the Government of Ethiopia entered into an agreement with the United Nations on November 29, 2020, to facilitate humanitarian access to the Tigray Region, aid agencies report that constraints to access remain;Whereas, since mid-2020, the Office of the United Nations High Commissioner for Human Rights, Amnesty International, the Ethiopian Human Rights Commission (EHRC), and other credible human rights monitors have reported gross violations of human rights, incidents of ethnic cleansing, rising cases of sexual and gender-based violence, and other atrocities and a rise in ethnic and intercommunal violence in other parts of Ethiopia, including in the Amhara, Benishangul-Gumuz, Somali, Afar, Oromia and Southern Nations, Nationalities and People’s Region states;Whereas, on January 27, 2021, the United States Government publicly confirmed that Eritrean Defense Forces (EDF) are participating in the conflict in alliance with the ENDF and called for the immediate withdrawal of all EDF soldiers from the Tigray Region, and credible reports have emerged that EDF soldiers participating in the conflict have attacked civilians, including Eritrean refugees, looted and destroyed homes and religious institutions, and otherwise conducted gross violations of human rights;Whereas the conflict has disrupted harvests, livelihoods, markets, and supply chains, with food and medical supplies looted and medical facilities targeted and destroyed, and with restrictions and bureaucratic impediments continuing to constrain the humanitarian response and draw the Tigray region closer to famine conditions and a humanitarian disaster;Whereas an estimated 5,200,000 people in the Tigray Region require immediate humanitarian assistance, including almost 100,000 Eritrean refugees;Whereas, on February 6, 2021, the United Nations World Food Programme (WFP) announced a new agreement with the Government of Ethiopia to rapidly scale up the deployment of emergency food assistance while improving the process for reviewing and approving requests from United Nations and humanitarian partner agencies;Whereas, since November 2020, at least eight humanitarian workers, including one employee of the International Rescue Committee, three employees of the Danish Refugee Council, and one staff member employed by a USAID partner, were killed while conducting humanitarian operations in the Tigray region, and one more in Benishangul-Gumuz;Whereas at least one known instance of allied forces operating under the command of the ENDF deliberately targeted a humanitarian aid worker who had declared his status before being accused of providing food and supplies to the TPLF and eventually killed;Whereas victims of interethnic, intra-ethnic, and intercommunal violence in Ethiopia come from all ethnic groups, and victimizers often come from some of the same groups;Whereas examples of reported atrocities committed in the Tigray Region include the massacre in the town of Mai Kadra on November 9, 2020, in which, according to estimates from the EHRC, more than 600 Amhara civilians were killed due to what the EHRC Chief Commissioner concluded was for no reason other than their ethnicity, and a mass killing of Tigrayans in the city of Axum on November 28–29, 2020, which involved, according to reports from Amnesty International, the systematic killing of hundreds of unarmed civilians after Ethiopian and Eritrean troops retook the city;Whereas, on February 11, 2021, the governing party of the Benishangul-Gumuz state acknowledged that dozens of its mid- and senior-level officials have been complicit in targeted ethnic violence against Amhara, Agaw, and Shinasha; Whereas, on March 25, 2021, the United Nations Office for the High Commissioner of Human Rights and the EHRC announced that they will conduct a joint objective, independent investigation into human rights abuses in the Tigray region for an initial period of three months;Whereas, in March 2021, President Biden asked Senator Christopher Coons to serve as an emissary to convey the President’s grave concerns to Prime Minister Abiy about the humanitarian crisis and human rights abuses in the Tigray Region and the risk of broader instability in the Horn of Africa;Whereas, on April 23, 2021, Secretary Blinken announced the appointment of Ambassador Jeffery Feltman as U.S. Special Envoy to the Horn of Africa, to underscore the Administration’s commitment to lead an international diplomatic effort to address the interlinked political, security, and humanitarian crises in the Horn of Africa;Whereas the conflict in the Tigray Region may have led ethnic Tigrayans throughout Ethiopia, as well as those serving with the ENDF in various missions throughout the region, to be suspended from their jobs, redeployed from their forward operating bases, and detained or prevented from leaving the country, and there are reports of surveillance and mass arrests of Ethiopians;Whereas several opposition political parties say the Government of Ethiopia has restricted their right to peacefully assemble and organize, citing the detention or harassment of some of their local candidates and supporters and efforts to prevent them from opening local offices, and a number of opposition leaders have been jailed since the summer of 2020, with varying degrees of due process violations and procedural delays in their trials, leading some major opposition parties to threaten to withdraw from the forthcoming general elections;Whereas the Government of Ethiopia, with the help of allied forces operating in Tigray and other parts of Ethiopia, continue to detain prominent political opponents, some of whom have been charged with terrorism and other crimes;Whereas the National Election Board of Ethiopia (NEBE) announced on May 15, 2021, that the national elections have been further delayed;Whereas according to a pre-election assessment conducted by the National Democratic Institute and the International Republican Institute, significant difficulties, including widespread insecurity and ethnic conflicts, delays in National Election Board of Ethiopia’s (NEBE’s) candidate and voter registration procedures, poor cooperation from some state governments, boycotts and threats of boycotts by several political parties with broad constituencies, as well as the COVID–19 public health crisis, threaten the ability of voters and parties to participate in the process and, thereby, the potential for credible elections.; Whereas the Government of Ethiopia designated the TPLF and a group it identified as Shene as terrorist organizations in May 2021, further reducing the likelihood of brokering a comprehensive political resolution to the crises that involves all parties to the conflicts;Whereas, on May 23, 2021, the Department of State announced visa restrictions under the Immigration and Nationality Act on, current or former Ethiopian or Eritrean government officials, members of the security forces, or other individuals—to include Amhara regional and irregular forces and members of the Tigray People’s Liberation Front (TPLF)—responsible for, or complicit in, undermining resolution of the crisis in Tigray.;Whereas the conflicts in the Tigray and Oromia Regions, intercommunal violence in other parts of Ethiopia, and the erosion of political and civic space call into the question of whether the general elections in 2021 can meet the aspirations and expectations of the Ethiopian people and internationally accepted standards for free and fair elections; andWhereas the conflict in the Tigray Region occurs within the context of complicated regional and global dynamics, including ongoing negotiations between Ethiopia, Egypt, and Sudan over the Grand Ethiopian Renaissance Dam, Ethiopia’s rapprochement with Eritrea in 2018, threats posed by the Somalia-based foreign terrorist organization Al-Shabaab, a struggle for influence and power among regional and global actors, an increasingly hostile border disputes between Ethiopia and Sudan over al-Fashaga, and the fragile democratic transition and peace process in Sudan: Now, therefore, be itThat the House of Representatives—(1)calls for the immediate cessation of hostilities in the Tigray Region of Ethiopia and end to violence throughout the Federal Democratic Republic of Ethiopia;(2)calls on the Government of Ethiopia and the Government of the State of Eritrea to fulfill its commitment to immediately and fully withdraw Eritrean Defense Forces from Ethiopia;(3)condemns in the strongest terms any human rights violations, murder, looting, rape, and other crimes committed by Ethiopian forces, the Eritrean military, or any other forces in the Tigray Region or elsewhere in Ethiopia;(4)strongly disapproves of the escalation of political tensions between the Government of Ethiopia and the Tigray People’s Liberation Front (TPLF) into armed conflict;(5)calls for full and unfettered access for humanitarian operations and for journalists and diplomats seeking access to affected areas throughout Tigray and elsewhere in Ethiopia;(6)calls for the swift and complete restoration of lifesaving medical services, as well as electricity, banking, telephone, and internet services throughout the Tigray Region and other parts of Ethiopia where communications have been restricted;(7)supports the joint investigation of the Office of the United Nations High Commissioner for Human Rights and the Ethiopian Human Rights Commission on human rights violations in the Tigray region;(8)appreciates the willingness of Sudan to welcome refugees fleeing the conflict in the Tigray Region;(9)urges the Government of Ethiopia to—(A)take tangible steps toward improving humanitarian access in keeping with commitments made to the United Nations World Food Programme and Secretary of State Antony Blinken;(B)pursue accountability for human rights abuses and atrocities; and(C)make progress on pursuing a political solution in advance of the planned elections in 2021 and other key issues with regard to the conflict in the Tigray Region and threats to regional stability;(10)calls on the Government of Ethiopia to—(A)ensure that any apprehensions of belligerents in the conflict are carried out with the least possible use of force and that the rights to which those detained are entitled under Ethiopian and international law are fully respected;(B)release all opposition leaders, supporters, and activists detained on the basis of their political activity and views as well as journalists detained on the basis of their reporting, and respect the rights of freedom of expression of all Ethiopians and political participation, without discrimination based on ethnicity, ideology, or political affiliation; and(C)convene a credible and countrywide process of national dialogue and reconciliation inclusive of all nonviolent political parties, ethnic communities, religious groups, and civil society organizations in Ethiopia to work toward the sustainable resolution of grievances and chart a democratic and peaceful path forward for the country;(11)urges all parties to the conflict to—(A)cease all hostilities, commit to a political solution for resolving existing differences, fully comply with international humanitarian law, and refrain from actions that could continue, spread, or escalate the conflict, particularly attacks on civilian targets;(B)make demonstrable progress to guarantee unfettered and immediate humanitarian access, for personnel and supplies, to areas affected by the conflict, and take all possible steps to protect the safety of civilians, including refugees, displaced persons, and humanitarian aid workers; and(C)allow for, and cooperate with, independent and transparent investigations of any alleged human rights abuses committed in the course of the conflict in the Tigray Region and other conflicts across Ethiopia, and hold all perpetrators to account in a credible process; and(12)urges the Secretary of State, the Secretary of the Treasury, and the Administrator of the United States Agency for International Development, in coordination with the heads of other relevant Federal departments and agencies, to—(A)engage at the highest levels with the Government of Ethiopia, the Government of the State of Eritrea, the TPLF, and other parties to the conflict to encourage the immediate and full cessation of hostilities, and the full withdrawal of all Eritrean forces, mitigate the humanitarian crisis in the region, and support an inclusive process of national dialogue and reconciliation in Ethiopia;(B)maintain close coordination with international allies and multilateral organizations regarding efforts to address the conflict in the Tigray Region and other regions of Ethiopia, and bring attention to the conflict in international fora, including the United Nations Security Council;(C)immediately establish criteria to end the pause of all remaining nonlife-sustaining assistance to Ethiopia and continue to support programming to meet immediate humanitarian needs, including of refugees and internally displaced persons, advance nonviolent conflict resolution and reconciliation throughout the country, and aid a democratic transition in Ethiopia;(D)as appropriate, use all diplomatic, developmental, and legal tools to prevent further ethnic-based violence and mass atrocities, including by nonstate armed groups, and promote competitive multiparty democracy in Ethiopia; (E)continue to take actions that, according to Secretary of State Blinken on February 27, 2021, ensure a full, independent, international investigation into all reports of human rights violations, abuses, and atrocities committed in the course of the conflict; (F)urgently determine whether atrocities committed in Tigray amount to war crimes and crimes against humanity; and(G)based on the investigations, impose targeted sanctions and accountability measures on those found responsible for committing human rights abuses and atrocities. 